DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections 
Claim 24 is objected.  A claim limitation “that is not one of the first plurality of bitrates at which the first plurality of video streams are encoded” should be read “that is not the one of the first plurality of bitrates at which the first plurality of video streams of the video program are encoded”.  Appropriate corrections are required.
Claim 32 is objected.  A claim limitation “that is not one of the first plurality of bitrates at which the first plurality of video streams are encoded” should be read “that is not the one of the first plurality of bitrates at which the first plurality of video streams of the video program are encoded”.  Appropriate corrections are required.
Claim 39 is objected.  A claim limitation “that is not one of the first plurality of bitrates at which the first plurality of video streams are encoded” should be read “that is not the one of the first plurality of bitrates at which the first plurality of video streams of the video program are encoded”.  Appropriate corrections are required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “padding one of the first plurality of video streams with additional data” must be shown or the feature must be canceled from the claims 25-26, 33-34, and 40-41.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim 34 is objected to because of the following informality:  Claim 34 should be ended with a period.  For more information, see MPEP § 608.1(m). Appropriate correction is required.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.8.         Claims 24-28, 30-37, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over related claims of the U.S. Patent 10,893,266 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the US Patent 10,893,266 B2 to meet the limitations claimed in the co-pending applications.  Table 1 shows comparisons between the instant claims and the US Patent 10,893,266 B2 claims.
Table 1: Comparison of claims in the instant Application 17,248,136 vs. the U.S. Patent 10,893,266 B2.
Instant Application 17,248,136 
U.S. Patent 10,893,266 B2 
24. A method, comprising: encoding a first plurality of video streams of a video program each being configured with one of a first plurality of bitrates; generating a first alternate video stream at a first alternate bitrate that is not one of the first plurality of bitrates at which the first plurality of video streams are encoded; providing, to a plurality of viewing clients, an option to select one of the first plurality of video streams or the first alternate video stream at the first alternate bitrate; and determining, by the optimization logic, a second plurality of bitrates based on at least one selection of the first alternate stream at the first alternate bitrate by the plurality of viewing clients.
1. A method, comprising:
encoding a video program into a first plurality of video streams, each of the first plurality of video streams being encoded at a corresponding one of a first plurality of bitrates;
generating a first alternate video stream at a first alternate bitrate that is not one of the first plurality of bitrates at which the first plurality of video streams are encoded,
wherein the first alternate video stream at the first alternate bitrate is generated based on one of the first plurality of video streams padded with additional data after the one of the first plurality of video streams has been encoded;
providing, to a plurality of viewing clients, an option to select one of the first plurality of video streams or the first alternate video stream at the first alternate bitrate;
receiving, by an optimization logic, a streaming capacity of each of the plurality of viewing clients, wherein the streaming capacity of each of the plurality of viewing clients is based on a selection of one of the first plurality of video streams or the first alternate video stream at the first alternate bitrate; and
determining, by the optimization logic, a second plurality of bitrates based on at least one selection of the first alternate stream at the first alternate bitrate by the plurality of viewing clients.
25. The intra-oral imaging system of claim 1 The method of claim 24, wherein the first alternate video stream at the first alternate bitrate is generated based on padding one of the first plurality of video streams with additional data. 
1. A method,  ….wherein the first alternate video stream at the first alternate bitrate is generated based on one of the first plurality of video streams padded with additional data …
26. The method of claim 25, wherein the additional data is one of null data, random noise, video data or non-video data and wherein the first alternate video stream at the first alternate bitrate is higher than the bitrate of the one of the first plurality of video streams that is selected to generate the first alternate video stream at the first alternate bitrate.
4. The method of claim 1, wherein the additional data is one of null data, random noise, video data or non-video data and wherein the first alternate video stream at the first alternate bitrate is higher than the bitrate of the one of the first plurality of video streams that is selected to generate the
first alternate video stream at the first alternate bitrate.
27. The method of claim 24, wherein each of a second plurality of video streams are configured with one of the second plurality of bitrates.
2. The method of claim 1, further comprising:
encoding the video program into a second plurality of video streams, each of the second plurality of video streams being encoded at a corresponding one of the second plurality of bitrates; and generating a second alternate video stream at a second alternate bitrate that is not one of the second plurality of bitrates.
28. The method of claim 24, further comprising: receiving an indication of a streaming capacity from client-side equipment of each of the plurality of viewing clients.
8. The method of claim 1, wherein receiving, by an optimization logic, the streaming capacity of each of the plurality of viewing clients comprises receiving an indication of the streaming capacity from client-side equipment of each of the plurality of viewing clients.
30. The method of claim 24, wherein the selection of the first alternate stream is a user selection.
9. The method of claim 1, wherein receiving, by the optimization logic, the streaming capacity of each of the plurality of viewing clients comprises receiving the selection of one of the first plurality of video streams or the first alternate video stream at the first alternate bitrate from each of the plurality of viewing clients wherein receiving the selection of one of the first plurality of video streams or the first alternate video stream at the
first alternate bitrate from each of the plurality of 
viewing clients comprises receiving one of a user
selection and a software-based selection from each of the plurality of viewing clients.
31. The method of claim 24, whereinthe section of the first alternate stream is a software-based selection.
9. The method of claim 1, wherein receiving, by the optimization logic, the streaming capacity of each of the plurality of viewing clients comprises receiving the selection of one of the first plurality of video streams or the first alternate video stream at the first alternate bitrate from each of the plurality of viewing clients wherein receiving the selection of one of the first plurality of video streams or the first alternate video stream at the
first alternate bitrate from each of the plurality of 
viewing clients comprises receiving one of a user
selection and a software-based selection from each of the plurality of viewing clients.
32. A system, comprising: a video encoder configured to encode a first plurality of video streams of a video program each being configured with one of a first plurality of bitrates and generate a first alternate video stream at a first alternate bitrate that is not one of the first plurality of bitrates at which the first plurality of video streams are encoded; and 













optimization logic configured to determine a second plurality of bitrates based on at least one selection of the first alternate stream at the first alternate bitrate by one of a plurality of viewing clients, wherein the video encoder and the optimization logic are configured to be processed by one or more processors., 
10. A system, comprising:
a video encoder, configured to encode a source video into a first plurality of video streams, each of the first plurality of video streams being encoded at a corresponding one of a plurality of bitrates and generating a first alternate video stream at an alternate first alternate bitrate that is not one of the plurality of bitrates at which the first plurality of video streams are encoded,
wherein the first alternate video stream at the first alternate bitrate is generated based on one of the first plurality of video streams padded with additional data after the one of the first plurality of video streams has been encoded; and
an optimization logic, configured to receive a streaming capacity of each of a plurality of viewing clients, wherein the streaming capacity of each of the plurality of viewing clients is based on a selection of one of the first plurality of video streams or the first alternate video stream at the first alternate bitrate and wherein the 
optimization logic is further configured to determine a second plurality of bitrates based on at least one selection of the first alternate video stream at the first alternate bitrate by the plurality of the viewing clients, wherein the video encoder and the optimization logic are configured to be processed by one or more processors,
and wherein the one or more processors are coupled to a memory. 

33. The system of claim 32, wherein the first alternate video stream at the first alternate bitrate is generated based on padding one of the first plurality of video streams with additional data. 
10. A system, …wherein the first alternate video stream at the first alternate bitrate is generated based on one of the first plurality of video streams padded with additional data …
34. The system of claim 33, wherein the additional data is one of null data, random noise, video data or non-video data and wherein the first alternate video stream at the first alternate
13. The system of claim 10, wherein the additional data is one of null data, random noise, video data or non-video data and wherein the further stream at the alternate bitrate is higher than the bitrate of the one of the first plurality of video streams that is selected to generate the first alternate video stream at the first alternate bitrate. 
35. The system of claim 32, wherein the first alternate video stream at the first alternate bitrate is higher than the bitrate of the one of the first plurality of video streams that is selected to generate the first alternate video stream at the first alternate bitrate.  
13. The system of claim 10, wherein the additional data is one of null data, random noise, video data or non-video data and wherein the further stream at the alternate bitrate is higher than the bitrate of the one of the first plurality of video streams that is selected to generate the first alternate video stream at the first alternate bitrate.  
36. The system of claim 32, wherein the video encoder is further configured to encode a second plurality of video streams with one of the second plurality of bitrates.  
11. The system of claim 10, wherein the optimization logic is further configured to instruct the video encoder to encode the video program into a second plurality of video streams, each of the second plurality of video streams being encoded at a corresponding one of the second plurality of bitrates and wherein the optimization logic is further configured to instruct the video encoder to generate a second alternate video stream at a second alternate bitrate.
37. The system of claim 32, wherein the optimization logic is further configured to receive an indication of a streaming capacity from client-side equipment of each of the plurality of viewing clients.
16. The system of claim 10, wherein receiving the streaming capacity of each of the plurality of viewing clients comprises receiving an indication of the streaming capacity from client-side equipment of each of the plurality of viewing clients.
39. A non-transitory computer readable storage medium storing a set of instructions that are executable by a processor, the set of instructions, when executed by the processor, causing the processor to perform operations comprising:encoding a first plurality of video streams of a video program each being configured with one of a first plurality of bitrates; generating a first alternate video stream at a first alternate bitrate that is not one of the first plurality of bitrates at which the first plurality of video streams are encoded; 
providing, to a plurality of viewing clients, an option to select one of the first plurality of video streams or the first alternate video stream at the first alternate bitrate; and 
determining, by the optimization logic, a second plurality of bitrates based on at least one selection of the first alternate stream at the first alternate bitrate by the plurality of viewing clients.  
20. A non-transitory computer-readable storage medium storing a set of instructions that are executable by a processor, the set of instructions, when executed by the processor, causing the processor to perform operations comprising:
encoding a video program into a first plurality of video streams, each of the first plurality of video streams being encoded at a corresponding one of a plurality of bitrates;
generating a first alternate video stream at a first alternate bitrate that is not one of the plurality of bitrates at which the first plurality of video streams are encoded,
wherein the first alternate video stream at the first alternate bitrate is generated based on one of the first plurality of video streams padded with additional data after the one of the first plurality of video streams has been encoded;
providing, to a plurality of viewing clients, an option to select one of the first plurality of video streams or the first alternate video stream at the first alternate bitrate;
receiving, by an optimization logic, a streaming capacity of each of the plurality of viewing clients, wherein the streaming capacity of each of the plurality of the viewing clients is based on a selection of one of the first plurality of video streams or the first alternate video stream at the first alternate bitrate; and determining, by the optimization logic, a second plurality of bitrates based on at least one selection of the first alternate video stream at the first alternate bitrate by the plurality of viewing clients. 
40. The non-transitory computer readable storage medium of claim 39, wherein the first alternate video stream at the first alternate bitrate is generated based on padding one of the first plurality of video streams with additional data.
20. A non-transitory computer-readable storage medium … wherein the first alternate video stream at the first alternate bitrate is generated based on one of the first plurality of video streams padded with additional data after the one of the first plurality of video streams has been encoded




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a first plurality of video streams of a video program each being configured with one of a first plurality of bitrates” in claim 24, and “each of a second plurality of video streams are configured with one of the second plurality of bitrates” in claim 27. 
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed 

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 24-31 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Original claims fails to satisfy the written generating a first alternate video stream at a first alternate bitrate that is not one of the first plurality of bitrates at which the first plurality of video streams are encoded”.  As a result, a structure that performs “generating a first alternate video stream at a first alternate bitrate that is not one of the first plurality of bitrates at which the first plurality of video streams are encoded” cannot be identified. Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  As a result, claims 24 and it dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 24, 32, and 39 recite "the first alternate stream". There is insufficient antecedent basis for this limitation in the claims.  Therefore, the claims 24, 32, 39, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear from the claim language what component would perform operations “encoding”, “generating” and “providing” in claim 24.  Therefore, the claims 24, and its 
Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear from the claim language what component would perform operations “padding” additional data, “generated” the first alternative video stream in claim 25.  Therefore, the claims 25, and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 28 recites “receiving an indication of a streaming capacity from client-side equipment of each of the plurality of viewing clients”. It is not clear from the claim language that whether who or what component in the system would receive an indication of a streaming capacity from client-side equipment in claim 28.  Therefore, the claims 28 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 34 recites "the first alternate". It is noted that its preceding claims recite "the first alternate video stream" and "the first alternate bitrate".  Hence it is not clear that what limitation that "the first alternate" is referring to. Therefore claim 34 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 24, 32, and 39 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shivadas at al. (US Patent 9,264,475 B2), (“Shivadas”).

Regarding claim 24, Soroushian meets the claim limitations as follow.
A method (i.e. A method of streaming video) [Shivadas: col. 17, line 65], comprising: encoding a first plurality of video streams (i.e. a plurality of streams of video encoded at different bitrates) [Shivadas: col. 16, line 3-4] of a video program (i.e. video programs (also referred to herein simply as "video") to be streamed) [Shivadas: col. 5, line 55-56] each being configured with one of a first plurality of bitrates ((i.e. As described above, distributor 114 encodes source programs from providers 112. To support adaptive bitrate streaming, distributor 122 may encode the source programs at multiple bitrates to produce multiple streams for each source program, as will be described more fully below in connection with FIG. 2. While streaming such encoded programs, client device 104 may switch between streams (and thus between encoded bitrates and corresponding streaming rates) according to conditions at the client device) [Shivadas: col. 4, line 23-31; Fig. 2]; generating a first alternate video stream at a first alternate bitrate ((i.e. Encoder 122 may encode each program into a number of alternative streams to support adaptive bitrate) [Shivadas: col. 3, line 43-44] ; (i.e. the plurality streams including at least a first stream comprising frames of a video encoded at a first bitrate and a
second stream comprising frames of the video encoded at a second bitrate) [Shivadas: col. 16, line 5-9; Figs. 2, 9-10]) that is not one of the first plurality of bitrates at which the first plurality of video streams are encoded ((i.e. The alternative streams encode the same program in different ways, such as at one or more of different bitrates) [Shivadas: col. 3, line 45-47]; (i.e. a second stream comprising frames of the video encoded at a second bitrate that is less than the first bit rate) [Shivadas: col. 16, line 7-9; Fig. 10]); providing, to a plurality of viewing clients (i.e. presented on client devices) [Shivadas: col. 4, line 61]; (i.e. Network environment 100 includes a collection of server-side services 102 that interact and cooperate to originate, manage and distribute, e.g., stream, programs to a user operated client device) [Shivadas: col. 2, line 66 – col. 3, line 2]; (i.e. presented on client devices 204 without reference to any other clusters. Clusters 212 may also include successive cluster numbers identifying a streaming sequence of the clusters. Each cluster/block 212/214 in a given one of container files 208 encodes the same content (e.g., video content) as corresponding clusters in the other ones of the container files) [Shivadas: col. 4, line 61-67; Figs. 3-8]), an option to select ((i.e. selection options) [Shivadas: col. 4, line 10]; (i.e. user control options) [Shivadas: col. 4, line 11-12]) one of the first plurality of video streams or the first alternate video stream (i.e. under user control, client device 104 may request/select programs from services 102, stream the selected programs from the services, and then present the streamed programs, in other words, playback the streamed programs) [Shivadas: col. 3, line 24-28] at the first alternate bitrate ((i.e. The alternative streams encode the same program in different ways, such as at one or more of different bitrates) [Shivadas: col. 3, line 45-47]; (i.e. a second stream comprising frames of the video encoded at a second bitrate that is less than the first bit rate) [Shivadas: col. 16, line 7-9]); and determining (i.e. determining streaming conditions, e.g., an available streaming bandwidth at the client device) [Shivadas: col. 1, line 15-16; Figs. 9-11], by the optimization logic ((i.e. Computer system 1400, which may be, e.g., a server, includes one or more processors 1405) [Shivadas: col. 12, line 27-28]; (i.e. Client device 104 includes processing, storage, communication, and user interface
capabilities sufficient to provide all of the client device functionality described herein. Such functionality may be provided, at least in part, by one or more applications, such as computer programs, that execute on client device 104. Applications executed on client device 104 may include a client-side application) [Shivadas: col. 3, line 12-21; Figs. 1, 9-11]; (i.e. System 1500 may include one or more processors 1504 to execute client-side application programs stored in memory 1505) [Shivadas: col. 12, line 41-43; Figs. 1, 9-11]), a second plurality of bitrates based on at least one selection of the first alternate stream at the first alternate bitrate by the plurality of viewing clients (i.e. The adaptive streaming with section swapping embodiments reduce streaming bandwidth at client the device based on characteristics or properties of content in the video program, i.e., measures of objective quality indicative of perceptual quality, that change overtime while the program is being streamed. More specifically, the embodiments determine swappable, corresponding/co-located sections of video encoded at different bitrates based on the measured objective quality levels of the co-located sections and the predetermined criterion of objective quality. The swappable, co-located sections include a section encoded at a first bitrate and a section encoded at a second bitrate that is less than the first bitrate. During streaming of the video program, the section encoded at the first bitrate is replaced with the co-located section encoded at the lesser second bitrate, thereby conserving streaming bandwidth by a substantial amount approximately equally to a difference between the first and second bitrates) [Shivadas: col. 2, line 45-61; Figs. 1-11].

Regarding claim 32, Soroushian meets the claim limitations as follow.
A system (i.e. a computer system configured to perform processing of media/programs and adaptive streaming) [Shivadas: col. 2, line 27-29; Fig. 17], comprising: a video encoder (i.e.  an encoder) [Shivadas: col. 3, line 42] configured to encode a first plurality of video streams (i.e. a plurality of streams of video encoded at different bitrates) [Shivadas: col. 16, line 3-4] of a video program (i.e. video programs (also referred to herein simply as "video") to be streamed) [Shivadas: col. 5, line 55-56] each being configured with one of a first plurality of bitrates (i.e. As described above, distributor 114 encodes source programs from providers 112. To support adaptive bitrate streaming, distributor 122 may encode the source programs at multiple bitrates to produce multiple streams for each source program, as will be described more fully below in connection with FIG. 2. While streaming such encoded programs, client device 104 may switch between streams (and thus between encoded bitrates and corresponding streaming rates) according to conditions at the client device) [Shivadas: col. 4, line 23-31; Fig. 2] and generate a first alternate video stream at a first alternate bitrate ((i.e. Encoder 122 may encode each program into a number of alternative streams to support adaptive bitrate) [Shivadas: col. 3, line 43-44] ; (i.e. the plurality streams including at least a first stream comprising frames of a video encoded at a first bitrate and a
second stream comprising frames of the video encoded at a second bitrate) [Shivadas: col. 16, line 5-9; Figs. 2, 9-10]) that is not one of the first plurality of bitrates at which the first plurality of video streams are encoded ((i.e. The alternative streams encode the same program in different ways, such as at one or more of different bitrates) [Shivadas: col. 3, line 45-47]; (i.e. a second stream comprising frames of the video encoded at a second bitrate that is less than the first bit rate) [Shivadas: col. 16, line 7-9; Fig. 10]); and optimization logic (i.e. Computer system 1400, which may be, e.g., a server, includes one or more processors 1405) [Shivadas: col. 12, line 27-28] configured to determine a second plurality of bitrates based on at least one selection of the first alternate stream at the first alternate bitrate by one of a plurality of viewing clients (i.e. The adaptive streaming with section swapping embodiments reduce streaming bandwidth at client the device based on characteristics or properties of content in the video program, i.e., measures of objective quality indicative of perceptual quality, that change overtime while the program is being streamed. More specifically, the embodiments determine swappable, corresponding/co-located sections of video encoded at different bitrates based on the measured objective quality levels of the co-located sections and the predetermined criterion of objective quality. The swappable, co-located sections include a section encoded at a first bitrate and a section encoded at a second bitrate that is less than the first bitrate. During streaming of the video program, the section encoded at the first bitrate is replaced with the co-located section encoded at the lesser second bitrate, thereby conserving streaming bandwidth by a substantial amount approximately equally to a difference between the first and second bitrates) [Shivadas: col. 2, line 45-61; Figs. 1-11], wherein the video encoder and the optimization logic are configured to be processed by one or more processors (i.e. Computer system 1400, which may be, e.g., a server, includes one or more processors 1405) [Shivadas: col. 12, line 27-28].
Regarding claim 39, Soroushian meets the claim limitations as follow.
A non-transitory computer readable storage medium storing a set of instructions (i.e. Computer system 1400, which may be, e.g., a server, includes one or more processors 1405, a memory 1410 in which instruction sets and databases for computer program applications are stored, a mass storage 1420 for storing, e.g., encoded programs and drop-level information, and an input/output (I/0) module 1415 through which components of computer system 1400 may communicate with networks 106.) [Shivadas: col. 12, line 27-33; Figs. 1, 16-17] that are executable by a processor (i.e. Computer system 1600 includes one or more computer instruction processing units and/or processor cores, illustrated here as processor 1602, to execute computer readable instructions, also referred to herein as computer program logic) [Shivadas: col. 13, line 38-42] the set of instructions, when executed by the processor, causing the processor to perform operations ((i.e. Computer system 1600 includes one or more computer instruction processing units and/or processor cores, illustrated here as processor 1602, to execute computer readable instructions, also referred to herein as computer program logic) [Shivadas: col. 13, line 38-42]; (i.e. System 1500 may include one or more processors 1504 to execute client-side application programs stored in memory 1505) [Shivadas: col. 12, line 41-43; Figs. 1, 9-11]) comprising: encoding a first plurality of video streams (i.e. a plurality of streams of video encoded at different bitrates) [Shivadas: col. 16, line 3-4] of a video program (i.e. video programs (also referred to herein simply as "video") to be streamed) [Shivadas: col. 5, line 55-56] each being configured with one of a first plurality of bitrates ((i.e. As described above, distributor 114 encodes source programs from providers 112. To support adaptive bitrate streaming, distributor 122 may encode the source programs at multiple bitrates to produce multiple streams for each source program, as will be described more fully below in connection with FIG. 2. While streaming such encoded programs, client device 104 may switch between streams (and thus between encoded bitrates and corresponding streaming rates) according to conditions at the client device) [Shivadas: col. 4, line 23-31; Fig. 2]; generating a first alternate video stream at a first alternate bitrate ((i.e. Encoder 122 may encode each program into a number of alternative streams to support adaptive bitrate) [Shivadas: col. 3, line 43-44] ; (i.e. the plurality streams including at least a first stream comprising frames of a video encoded at a first bitrate and asecond stream comprising frames of the video encoded at a second bitrate) [Shivadas: col. 16, line 5-9; Figs. 2, 9-10]) that is not one of the first plurality of bitrates at which the first plurality of video streams are encoded ((i.e. The alternative streams encode the same program in different ways, such as at one or more of different bitrates) [Shivadas: col. 3, line 45-47]; (i.e. a second stream comprising frames of the video encoded at a second bitrate that is less than the first bit rate) [Shivadas: col. 16, line 7-9; Fig. 10]); 
providing, to a plurality of viewing clients (i.e. presented on client devices) [Shivadas: col. 4, line 61]; (i.e. Network environment 100 includes a collection of server-side services 102 that interact and cooperate to originate, manage and distribute, e.g., stream, programs to a user operated client device) [Shivadas: col. 2, line 66 – col. 3, line 2]; (i.e. presented on client devices 204 without reference to any other clusters. Clusters 212 may also include successive cluster numbers identifying a streaming sequence of the clusters. Each cluster/block 212/214 in a given one of container files 208 encodes the same content (e.g., video content) as corresponding clusters in the other ones of the container files) [Shivadas: col. 4, line 61-67; Figs. 3-8]), an option to select ((i.e. selection options) [Shivadas: col. 4, line 10]; (i.e. user control options) [Shivadas: col. 4, line 11-12]) one of the first plurality of video streams or the first alternate video stream (i.e. under user control, client device 104 may request/select programs from services 102, stream the selected programs from the services, and then present the streamed programs, in other words, playback the streamed programs) [Shivadas: col. 3, line 24-28] at the first alternate bitrate ((i.e. The alternative streams encode the same program in different ways, such as at one or more of different bitrates) [Shivadas: col. 3, line 45-47]; (i.e. a second stream comprising frames of the video encoded at a second bitrate that is less than the first bit rate) [Shivadas: col. 16, line 7-9]); and determining (i.e. determining streaming conditions, e.g., an available streaming bandwidth at the client device) [Shivadas: col. 1, line 15-16; Figs. 9-11], by the optimization logic ((i.e. Computer system 1400, which may be, e.g., a server, includes one or more processors 1405) [Shivadas: col. 12, line 27-28]; (i.e. Client device 104 includes processing, storage, communication, and user interface
capabilities sufficient to provide all of the client device functionality described herein. Such functionality may be provided, at least in part, by one or more applications, such as computer programs, that execute on client device 104. Applications executed on client device 104 may include a client-side application) [Shivadas: col. 3, line 12-21; Figs. 1, 9-11]; (i.e. System 1500 may include one or more processors 1504 to execute client-side application programs stored in memory 1505) [Shivadas: col. 12, line 41-43; Figs. 1, 9-11]), a second plurality of bitrates based on at least one selection of the first alternate stream at the first alternate bitrate by the plurality of viewing clients (i.e. The adaptive streaming with section swapping embodiments reduce streaming bandwidth at client the device based on characteristics or properties of content in the video program, i.e., measures of objective quality indicative of perceptual quality, that change overtime while the program is being streamed. More specifically, the embodiments determine swappable, corresponding/co-located sections of video encoded at different bitrates based on the measured objective quality levels of the co-located sections and the predetermined criterion of objective quality. The swappable, co-located sections include a section encoded at a first bitrate and a section encoded at a second bitrate that is less than the first bitrate. During streaming of the video program, the section encoded at the first bitrate is replaced with the co-located section encoded at the lesser second bitrate, thereby conserving streaming bandwidth by a substantial amount approximately equally to a difference between the first and second bitrates) [Shivadas: col. 2, line 45-61; Figs. 1-11]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 25-31, 33-38, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Shivadas at al. (US Patent 9,264,475 B2), (“Shivadas”), in view of Ganesan et al. (US Patent Application Publication 2011/0122939 A1), (“Ganesan”).

Regarding claim 25, Soroushian meets the claim limitations as set forth in claim 24.Soroushian further meets the claim limitations as follow.
The method of claim 24 (i.e. A method of streaming video) [Shivadas: col. 17, line 65], wherein the first alternate video stream at the first alternate bitrate is generated ((i.e. Encoder 122 may encode each program into a number of alternative streams to support adaptive bitrate) [Shivadas: col. 3, line 43-44]; (i.e. the plurality streams including at least a first stream comprising frames of a video encoded at a first bitrate and a second stream comprising frames of the video encoded at a second bitrate) [Shivadas: col. 16, line 5-9; Figs. 2, 9-10]) based on padding one of the first plurality of video streams with additional data. 
Soroushian does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 24, wherein the first alternate video stream at the first alternate bitrate is generated based on padding one of the first plurality of video streams with additional data. 
However, in the same field of endeavor Ganesan further discloses the claim limitations and the deficient claim limitations, as follows:
padding one of the first plurality of video streams with additional data (i.e. padding the video elementary stream with filler data so that the continuity counters of transport packets match across bit rates. The video elementary data is padded so that the number of transport packets with video in each segment is divisible by
16 (as packet continuity counters roll over on 16). When video conforms to the H.264 standard, for example, a variety of fillers can be used such as zero byte padding between frames or network abstraction layer (NAL) units.) [Shivadas: para. 0032]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soroushian with Ganesan to program the system to monitor a client’s available bandwidth and generate bitstreams with alternative bitrates.  
Therefore, the combination of Soroushian with Ganesan will enable the system to send higher quality video streams based on the client’s available bandwidth, and also be compliant with international video coding standards, such as H.264 [Shivadas: para. 0032].

Regarding claim 26, Soroushian meets the claim limitations as set forth in claim 25.Soroushian further meets the claim limitations as follow.
The method of claim 25 (i.e. A method of streaming video) [Shivadas: col. 17, line 65], wherein the additional data is one of null data, random noise, video data or non-video data (i.e. encoded media (which may also include audio, text, multimedia, etc., in addition to video) within each of the clusters. Each cluster 212, and each block 214, includes a time code TC indicating a start time for the media encoded in the blocks of that cluster, and encodes a fixed duration of media.) [Shivadas: col. 4, line 52-57] and wherein the first alternate video stream at the first alternate bitrate is higher than the bitrate of the one of the first plurality of video streams ((i.e. If the minimum PSNR for a cluster at a lower level was available, that cluster was swapped for the higher level cluster) [Shivadas: col. 12, line 16-18]; (i.e. Program stream index 204 includes pointers 210(1)-(4), e.g., Uniform Resource Locators (URLs), to corresponding container files 208 (1)-(4), and lists encoding parameters used to encode each of the streams 1-4, including, but not limited to, encoded bitrates Rate 1 - Rate 4, encoding resolutions Res1-Res 4, frame rates, and encoding techniques / standards. Exemplary, non-limiting, bitrates may range from below 125 kilo-bits-per-second (kbps) up to 15,000 kbps, or even higher) [Shivadas: col. 4, line 41-48; Fig. 2]; (i.e. The container files described above may support adaptive streaming of encoded video programs across an available spectrum bandwidth that is divided into multiple, i.e., n, levels. Video having a predetermined video resolution for each level may be encoded at a bitrate corresponding to the bandwidth associated with the given level. For example, in DivX® Plus Streaming, by Ravi Corporation, the starting bandwidth is 125 kbps and the ending bandwidth is 8400 kbps, and the number n of bandwidth levels is eleven (11)) [Shivadas: col. 5, line 35-43]; (i.e. select a streaming bitrate deemed to be sufficiently high to meet an acceptable level of perceptual quality, based on the streaming bandwidth conditions determined at the client device) [Shivadas: col. 1, line 38-42]) that is selected to generate the first alternate video stream at the first alternate bitrate ((i.e. If the minimum PSNR for a cluster at a lower level was available, that cluster was swapped for the higher level cluster) [Shivadas: col. 12, line 16-18]; (i.e. The container files described above may support adaptive streaming of encoded video programs across an available spectrum bandwidth that is divided into multiple, i.e., n, levels. Video having a predetermined video resolution for each level may be encoded at a bitrate corresponding to the bandwidth associated with the given level. For example, in DivX® Plus Streaming, by Ravi Corporation, the starting bandwidth is 125 kbps and the ending bandwidth is 8400 kbps, and the number n of bandwidth levels is eleven (11)) [Shivadas: col. 5, line 35-43]). 
In the same field of endeavor Ganesan further discloses the claim limitations as follows:
wherein the additional data is one of null data, random noise, video data or non-video data (i.e. padding the video elementary stream with filler data so that the continuity counters of transport packets match across bit rates. The video elementary data is padded so that the number of transport packets with video in each segment is divisible by 16 (as packet continuity counters roll over on 16). When video conforms to the H.264 standard, for example, a variety of fillers can be used such as zero byte padding between frames or network abstraction layer (NAL) units.) [Shivadas: para. 0032] and wherein the first alternate video stream at the first alternate bitrate is higher than the bitrate of the one of the first plurality of video streams that is selected to generate the first alternate video stream at the first alternate bitrate (i.e. In the specific example shown, the content provider 110 begins by transmitting the first segment of the media content 130 at the lowest bit rate (e.g., 1011). Upon determining that a higher bandwidth is available to the playback device 120, the content provider 110 transmits the next two (i.e., second and third) segments of the media content 130 at the middle bit rate (e.g., 1022 and 1023). After determining that even more bandwidth is available to the playback device 120, the content provider 110 transmits the following (i.e. fourth) segment of the media content 130 at the highest bit rate (e.g., 1034 )) [Shivadas: para. 0020]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soroushian with Ganesan to program the system to monitor a client’s available bandwidth and generate bitstreams with alternative bitrates.  
Therefore, the combination of Soroushian with Ganesan will enable the system to send higher quality video streams based on the client’s available bandwidth, and also be compliant with international video coding standards, such as H.264 [Shivadas: para. 0032].

Regarding claim 27, Soroushian meets the claim limitations as set forth in claim 24.Soroushian further meets the claim limitations as follow.
The method of claim 24 (i.e. A method of streaming video) [Shivadas: col. 17, line 65], wherein each of a second plurality of video streams are configured with one of the second plurality of bitrates (i.e. a second stream comprising frames of the video encoded at a second bitrate that is less than the first bit rate) [Shivadas: col. 16, line 7-9; Fig. 10].

Regarding claim 28, Soroushian meets the claim limitations as set forth in claim 24.Soroushian further meets the claim limitations as follow.
The method of claim 24 (i.e. A method of streaming video) [Shivadas: col. 17, line 65], further comprising: receiving an indication ((i.e. under user control, client device 104 may request/select programs from services 102, stream the selected programs from the services) [Shivadas: col. 3, line 24-26]; (i.e. accept user selections/requests) [Shivadas: col. 4, line 14]) of a streaming capacity from client-side equipment of each of the plurality of viewing clients ((i.e. As described above, distributor 114 encodes source programs from providers 112. To support adaptive bitrate streaming, distributor 122 may encode the source programs at multiple bitrates to produce multiple streams for each source program, as will be described more fully below in connection with FIG. 2. While streaming such encoded programs, client device 104 may switch between streams (and thus between encoded bitrates and corresponding streaming rates) according to conditions at the client device.) [Shivadas: col. 4, line 23-31; Fig. 2]; (i.e. Client device 104 determines a streaming bandwidth available at the client device and selects a stream from among the multi-bitrate streams, as indicated in the program index, that best matches the determined bandwidth. Client device 104 continually requests encoded stream sections from container files in distributor 114 based on the index information and the level-drop information (in the swapping-while streaming embodiment), and receives the requested blocks from the distributor.) [Shivadas: col. 10, line 3-12; Fig. 2] ; (i.e. the client-side application sends appropriate requests to a counterpart server-side application residing in distributor 114, to initiate the appropriate actions among services 102 that will satisfy the client selections/ requests, e.g., enable a client device to stream the selected program from the distributor for presentation to the user) [Shivadas: col. 4, line 16-23; Fig. 2]).

Regarding claim 29, Soroushian meets the claim limitations as set forth in claim 28.Soroushian further meets the claim limitations as follow.
The method of claim 28 (i.e. A method of streaming video) [Shivadas: col. 17, line 65], wherein the second plurality of bitrates is further based on the streaming capacity (i.e. Client device 104 determines a streaming bandwidth available at the client device and selects a stream from among the multi-bitrate streams, as indicated in the program index, that best matches the determined bandwidth. Client device 104 continually requests encoded stream sections from container files in distributor 114 based on the index information and the level-drop information (in the swapping-while streaming embodiment), and receives the requested blocks from the distributor) [Shivadas: col. 10, line 3-12; Fig. 2].

Regarding claim 30, Soroushian meets the claim limitations as set forth in claim 24.Soroushian further meets the claim limitations as follow.
The method of claim 24 (i.e. A method of streaming video) [Shivadas: col. 17, line 65], wherein the selection of the first alternate stream is a user selection (i.e. During a user interaction phase 920, client device 104 presents client-side GUis to a user. At 924, the user selects a program from the GUIs) [Shivadas: col. 9, line 51-54; Figs. 2, 9].

Regarding claim 31, Soroushian meets the claim limitations as set forth in claim 24.Soroushian further meets the claim limitations as follow.
The method of claim 24 ((i.e. A method of streaming video) [Shivadas: col. 17, line 65], wherein the section of the first alternate stream is a software-based selection (i.e. Client device 104 determines a streaming bandwidth available at the client device and selects a stream from among the multi-bitrate streams, as indicated in the program index, that best matches the determined bandwidth. Client device 104 continually requests encoded stream sections from container files in distributor 114 based on the index information and the level-drop information (in the swapping-while streaming embodiment), and receives the requested blocks from the distributor) [Shivadas: col. 10, line 3-12; Fig. 2] ; (i.e. System 1500 may include one or more processors 1504 to execute client-side application programs stored in memory 1505) [Shivadas: col. 12, line 41-43; Figs. 1, 9-11]).

Regarding claim 33, Soroushian meets the claim limitations as set forth in claim 32.Soroushian further meets the claim limitations as follow.
The system of claim 32 (i.e. a computer system configured to perform processing of media/programs and adaptive streaming) [Shivadas: col. 2, line 27-29; Fig. 17], wherein the first alternate video stream at the first alternate bitrate is generated ((i.e. Encoder 122 may encode each program into a number of alternative streams to support adaptive bitrate) [Shivadas: col. 3, line 43-44]; (i.e. the plurality streams including at least a first stream comprising frames of a video encoded at a first bitrate and a second stream comprising frames of the video encoded at a second bitrate) [Shivadas: col. 16, line 5-9; Figs. 2, 9-10]) based on padding one of the first plurality of video streams with additional data. 
Soroushian does not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 32, wherein the first alternate video stream at the first alternate bitrate is generated based on padding one of the first plurality of video streams with additional data. 
However, in the same field of endeavor Ganesan further discloses the claim limitations and the deficient claim limitations, as follows:
padding one of the first plurality of video streams with additional data (i.e. padding the video elementary stream with filler data so that the continuity counters of transport packets match across bit rates. The video elementary data is padded so that the number of transport packets with video in each segment is divisible by
16 (as packet continuity counters roll over on 16). When video conforms to the H.264 standard, for example, a variety of fillers can be used such as zero byte padding between frames or network abstraction layer (NAL) units.) [Shivadas: para. 0032]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soroushian with Ganesan to program the system to monitor a client’s available bandwidth and generate bitstreams with alternative bitrates.  
Therefore, the combination of Soroushian with Ganesan will enable the system to send higher quality video streams based on the client’s available bandwidth, and also be compliant with international video coding standards, such as H.264 [Shivadas: para. 0032].

Regarding claim 34, Soroushian meets the claim limitations as set forth in claim 33.Soroushian further meets the claim limitations as follow.
The system of claim 33 (i.e. a computer system configured to perform processing of media/programs and adaptive streaming) [Shivadas: col. 2, line 27-29; Fig. 17], wherein the additional data is one of null data, random noise, video data or non-video data (i.e. encoded media (which may also include audio, text, multimedia, etc., in addition to video) within each of the clusters. Each cluster 212, and each block 214, includes a time code TC indicating a start time for the media encoded in the blocks of that cluster, and encodes a fixed duration of media.) [Shivadas: col. 4, line 52-57] and wherein the first alternate video stream at the first alternate ((i.e. If the minimum PSNR for a cluster at a lower level was available, that cluster was swapped for the higher level cluster) [Shivadas: col. 12, line 16-18]; (i.e. Program stream index 204 includes pointers 210(1)-(4), e.g., Uniform Resource Locators (URLs), to corresponding container files 208 (1)-(4), and lists encoding parameters used to encode each of the streams 1-4, including, but not limited to, encoded bitrates Rate 1 - Rate 4, encoding resolutions Res1-Res 4, frame rates, and encoding techniques / standards. Exemplary, non-limiting, bitrates may range from below 125 kilo-bits-per-second (kbps) up to 15,000 kbps, or even higher) [Shivadas: col. 4, line 41-48; Fig. 2]; (i.e. The container files described above may support adaptive streaming of encoded video programs across an available spectrum bandwidth that is divided into multiple, i.e., n, levels. Video having a predetermined video resolution for each level may be encoded at a bitrate corresponding to the bandwidth associated with the given level. For example, in DivX® Plus Streaming, by Ravi Corporation, the starting bandwidth is 125 kbps and the ending bandwidth is 8400 kbps, and the number n of bandwidth levels is eleven (11)) [Shivadas: col. 5, line 35-43]; (i.e. select a streaming bitrate deemed to be sufficiently high to meet an acceptable level of perceptual quality, based on the streaming bandwidth conditions determined at the client device) [Shivadas: col. 1, line 38-42]) 
In the same field of endeavor Ganesan further discloses the claim limitations as follows:
wherein the additional data is one of null data, random noise, video data or non-video data (i.e. padding the video elementary stream with filler data so that the continuity counters of transport packets match across bit rates. The video elementary data is padded so that the number of transport packets with video in each segment is divisible by 16 (as packet continuity counters roll over on 16). When video conforms to the H.264 standard, for example, a variety of fillers can be used such as zero byte padding between frames or network abstraction layer (NAL) units.) [Shivadas: para. 0032] and wherein the first alternate video stream at the first alternate bitrate (i.e. In the specific example shown, the content provider 110 begins by transmitting the first segment of the media content 130 at the lowest bit rate (e.g., 1011). Upon determining that a higher bandwidth is available to the playback device 120, the content provider 110 transmits the next two (i.e., second and third) segments of the media content 130 at the middle bit rate (e.g., 1022 and 1023). After determining that even more bandwidth is available to the playback device 120, the content provider 110 transmits the following (i.e. fourth) segment of the media content 130 at the highest bit rate (e.g., 1034 )) [Shivadas: para. 0020]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soroushian with Ganesan to program the system to monitor a client’s available bandwidth and generate bitstreams with alternative bitrates.  
Therefore, the combination of Soroushian with Ganesan will enable the system to send higher quality video streams based on the client’s available bandwidth, and also be compliant with international video coding standards, such as H.264 [Shivadas: para. 0032].

Regarding claim 35, Soroushian meets the claim limitations as set forth in claim 32.Soroushian further meets the claim limitations as follow.
The system of claim 32 (i.e. a computer system configured to perform processing of media/programs and adaptive streaming) [Shivadas: col. 2, line 27-29; Fig. 17], wherein the first alternate video stream at the first alternate is higher than the bitrate of the one of the first plurality of video streams ((i.e. If the minimum PSNR for a cluster at a lower level was available, that cluster was swapped for the higher level cluster) [Shivadas: col. 12, line 16-18]; (i.e. Program stream index 204 includes pointers 210(1)-(4), e.g., Uniform Resource Locators (URLs), to corresponding container files 208 (1)-(4), and lists encoding parameters used to encode each of the streams 1-4, including, but not limited to, encoded bitrates Rate 1 - Rate 4, encoding resolutions Res1-Res 4, frame rates, and encoding techniques / standards. Exemplary, non-limiting, bitrates may range from below 125 kilo-bits-per-second (kbps) up to 15,000 kbps, or even higher) [Shivadas: col. 4, line 41-48; Fig. 2]; (i.e. The container files described above may support adaptive streaming of encoded video programs across an available spectrum bandwidth that is divided into multiple, i.e., n, levels. Video having a predetermined video resolution for each level may be encoded at a bitrate corresponding to the bandwidth associated with the given level. For example, in DivX® Plus Streaming, by Ravi Corporation, the starting bandwidth is 125 kbps and the ending bandwidth is 8400 kbps, and the number n of bandwidth levels is eleven (11)) [Shivadas: col. 5, line 35-43]; (i.e. select a streaming bitrate deemed to be sufficiently high to meet an acceptable level of perceptual quality, based on the streaming bandwidth conditions determined at the client device) [Shivadas: col. 1, line 38-42]) that is selected to generate the first alternate video stream at the first alternate bitrate ((i.e. If the minimum PSNR for a cluster at a lower level was available, that cluster was swapped for the higher level cluster) [Shivadas: col. 12, line 16-18]; (i.e. The container files described above may support adaptive streaming of encoded video programs across an available spectrum bandwidth that is divided into multiple, i.e., n, levels. Video having a predetermined video resolution for each level may be encoded at a bitrate corresponding to the bandwidth associated with the given level. For example, in DivX® Plus Streaming, by Ravi Corporation, the starting bandwidth is 125 kbps and the ending bandwidth is 8400 kbps, and the number n of bandwidth levels is eleven (11)) [Shivadas: col. 5, line 35-43]).
In the same field of endeavor Ganesan further discloses the claim limitations as follows:
wherein the first alternate video stream at the first alternate bitrate is higher than the bitrate of the one of the first plurality of video streams that is selected to generate the first alternate video stream at the first alternate bitrate (i.e. In the specific example shown, the content provider 110 begins by transmitting the first segment of the media content 130 at the lowest bit rate (e.g., 1011). Upon determining that a higher bandwidth is available to the playback device 120, the content provider 110 transmits the next two (i.e., second and third) segments of the media content 130 at the middle bit rate (e.g., 1022 and 1023). After determining that even more bandwidth is available to the playback device 120, the content provider 110 transmits the following (i.e. fourth) segment of the media content 130 at the highest bit rate (e.g., 1034)) [Shivadas: para. 0020]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soroushian with Ganesan to program the system to monitor a client’s available bandwidth and generate bitstreams with alternative bitrates.  
Therefore, the combination of Soroushian with Ganesan will enable the system to send higher quality video streams based on the client’s available bandwidth, and also be compliant with international video coding standards, such as H.264 [Shivadas: para. 0032].

Regarding claim 36, Soroushian meets the claim limitations as set forth in claim 32.Soroushian further meets the claim limitations as follow.
The system of claim 32 (i.e. a computer system configured to perform processing of media/programs and adaptive streaming) [Shivadas: col. 2, line 27-29; Fig. 17], wherein the video encoder (i.e.  an encoder) [Shivadas: col. 3, line 42] is further configured to encode a second plurality of video streams with one of the second plurality of bitrates (i.e. a second stream comprising frames of the video encoded at a second bitrate that is less than the first bit rate) [Shivadas: col. 16, line 7-9; Fig. 10].

Regarding claim 37, Soroushian meets the claim limitations as set forth in claim 32.Soroushian further meets the claim limitations as follow.
The system of claim 32 (i.e. a computer system configured to perform processing of media/programs and adaptive streaming) [Shivadas: col. 2, line 27-29; Fig. 17], wherein the optimization logic ((i.e. Computer system 1400, which may be, e.g., a server, includes one or more processors 1405) [Shivadas: col. 12, line 27-28]; (i.e. System 1500 may include one or more processors 1504 to execute client-side application programs stored in memory 1505) [Shivadas: col. 12, line 41-43; Figs. 1, 9-11]) is further configured to receive an indication ((i.e. under user control, client device 104 may request/select programs from services 102, stream the selected programs from the services) [Shivadas: col. 3, line 24-26]; (i.e. accept user selections/requests) [Shivadas: col. 4, line 14]) of a streaming capacity from client-side equipment of each of the plurality of viewing clients ((i.e. As described above, distributor 114 encodes source programs from providers 112. To support adaptive bitrate streaming, distributor 122 may encode the source programs at multiple bitrates to produce multiple streams for each source program, as will be described more fully below in connection with FIG. 2. While streaming such encoded programs, client device 104 may switch between streams (and thus between encoded bitrates and corresponding streaming rates) according to conditions at the client device.) [Shivadas: col. 4, line 23-31; Fig. 2]; (i.e. Client device 104 determines a streaming bandwidth available at the client device and selects a stream from among the multi-bitrate streams, as indicated in the program index, that best matches the determined bandwidth. Client device 104 continually requests encoded stream sections from container files in distributor 114 based on the index information and the level-drop information (in the swapping-while streaming embodiment), and receives the requested blocks from the distributor.) [Shivadas: col. 10, line 3-12; Fig. 2] ; (i.e. the client-side application sends appropriate requests to a counterpart server-side application residing in distributor 114, to initiate the appropriate actions among services 102 that will satisfy the client selections/ requests, e.g., enable a client device to stream the selected program from the distributor for presentation to the user) [Shivadas: col. 4, line 16-23; Fig. 2]).

Regarding claim 38, Soroushian meets the claim limitations as set forth in claim 37.Soroushian further meets the claim limitations as follow.
The system of claim 37 (i.e. a computer system configured to perform processing of media/programs and adaptive streaming) [Shivadas: col. 2, line 27-29; Fig. 17], wherein the second plurality of bitrates is further based on the streaming capacity (i.e. Client device 104 determines a streaming bandwidth available at the client device and selects a stream from among the multi-bitrate streams, as indicated in the program index, that best matches the determined bandwidth. Client device 104 continually requests encoded stream sections from container files in distributor 114 based on the index information and the level-drop information (in the swapping-while streaming embodiment), and receives the requested blocks from the distributor.) [Shivadas: col. 10, line 3-12; Fig. 2].

Regarding claim 40, Soroushian meets the claim limitations as set forth in claim 39.Soroushian further meets the claim limitations as follow.
The non-transitory computer readable storage medium of claim 39 (i.e. Computer system 1400, which may be, e.g., a server, includes one or more processors 1405, a memory 1410 in which instruction sets and databases for computer program applications are stored, a mass storage 1420 for storing, e.g., encoded programs and drop-level information, and an input/output (I/0) module 1415 through which components of computer system 1400 may communicate with networks 106.) [Shivadas: col. 12, line 27-33; Figs. 1, 16-17], wherein the first alternate video stream at the first alternate bitrate is generated ((i.e. Encoder 122 may encode each program into a number of alternative streams to support adaptive bitrate) [Shivadas: col. 3, line 43-44]; (i.e. the plurality streams including at least a first stream comprising frames of a video encoded at a first bitrate and a second stream comprising frames of the video encoded at a second bitrate) [Shivadas: col. 16, line 5-9; Figs. 2, 9-10]) based on padding one of the first plurality of video streams with additional data. 
Soroushian does not explicitly disclose the following claim limitations (Emphasis added).
The non-transitory computer readable storage medium of claim 39, wherein the first alternate video stream at the first alternate bitrate is generated based on padding one of the first plurality of video streams with additional data. 
However, in the same field of endeavor Ganesan further discloses the claim limitations and the deficient claim limitations, as follows:
padding one of the first plurality of video streams with additional data (i.e. padding the video elementary stream with filler data so that the continuity counters of transport packets match across bit rates. The video elementary data is padded so that the number of transport packets with video in each segment is divisible by
16 (as packet continuity counters roll over on 16). When video conforms to the H.264 standard, for example, a variety of fillers can be used such as zero byte padding between frames or network abstraction layer (NAL) units.) [Shivadas: para. 0032]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soroushian with Ganesan to program the 
Therefore, the combination of Soroushian with Ganesan will enable the system to send higher quality video streams based on the client’s available bandwidth, and also be compliant with international video coding standards, such as H.264 [Shivadas: para. 0032].

Regarding claim 41, Soroushian meets the claim limitations as set forth in claim 40.Soroushian further meets the claim limitations as follow.
The non-transitory computer readable storage medium of claim 39 (i.e. Computer system 1400, which may be, e.g., a server, includes one or more processors 1405, a memory 1410 in which instruction sets and databases for computer program applications are stored, a mass storage 1420 for storing, e.g., encoded programs and drop-level information, and an input/output (I/0) module 1415 through which components of computer system 1400 may communicate with networks 106.) [Shivadas: col. 12, line 27-33; Figs. 1, 16-17], wherein the additional data is one of null data, random noise, video data or non-video data (i.e. encoded media (which may also include audio, text, multimedia, etc., in addition to video) within each of the clusters. Each cluster 212, and each block 214, includes a time code TC indicating a start time for the media encoded in the blocks of that cluster, and encodes a fixed duration of media.) [Shivadas: col. 4, line 52-57] and wherein the first alternate video stream at the first alternate bitrate is higher than the bitrate of the one of the first plurality of video streams ((i.e. If the minimum PSNR for a cluster at a lower level was available, that cluster was swapped for the higher level cluster) [Shivadas: col. 12, line 16-18]; (i.e. Program stream index 204 includes pointers 210(1)-(4), e.g., Uniform Resource Locators (URLs), to corresponding container files 208 (1)-(4), and lists encoding parameters used to encode each of the streams 1-4, including, but not limited to, encoded bitrates Rate 1 - Rate 4, encoding resolutions Res1-Res 4, frame rates, and encoding techniques / standards. Exemplary, non-limiting, bitrates may range from below 125 kilo-bits-per-second (kbps) up to 15,000 kbps, or even higher) [Shivadas: col. 4, line 41-48; Fig. 2]; (i.e. The container files described above may support adaptive streaming of encoded video programs across an available spectrum bandwidth that is divided into multiple, i.e., n, levels. Video having a predetermined video resolution for each level may be encoded at a bitrate corresponding to the bandwidth associated with the given level. For example, in DivX® Plus Streaming, by Ravi Corporation, the starting bandwidth is 125 kbps and the ending bandwidth is 8400 kbps, and the number n of bandwidth levels is eleven (11)) [Shivadas: col. 5, line 35-43]; (i.e. select a streaming bitrate deemed to be sufficiently high to meet an acceptable level of perceptual quality, based on the streaming bandwidth conditions determined at the client device) [Shivadas: col. 1, line 38-42]) that is selected to generate the first alternate video stream at the first alternate bitrate ((i.e. If the minimum PSNR for a cluster at a lower level was available, that cluster was swapped for the higher level cluster) [Shivadas: col. 12, line 16-18]; (i.e. The container files described above may support adaptive streaming of encoded video programs across an available spectrum bandwidth that is divided into multiple, i.e., n, levels. Video having a predetermined video resolution for each level may be encoded at a bitrate corresponding to the bandwidth associated with the given level. For example, in DivX® Plus Streaming, by Ravi Corporation, the starting bandwidth is 125 kbps and the ending bandwidth is 8400 kbps, and the number n of bandwidth levels is eleven (11)) [Shivadas: col. 5, line 35-43]). 
In the same field of endeavor Ganesan further discloses the claim limitations as follows:
wherein the additional data is one of null data, random noise, video data or non-video data (i.e. padding the video elementary stream with filler data so that the continuity counters of transport packets match across bit rates. The video elementary data is padded so that the number of transport packets with video in each segment is divisible by 16 (as packet continuity counters roll over on 16). When video conforms to the H.264 standard, for example, a variety of fillers can be used such as zero byte padding between frames or network abstraction layer (NAL) units.) [Shivadas: para. 0032] and wherein the first alternate video stream at the first alternate bitrate is higher than the bitrate of the one of the first plurality of video streams that is selected to generate the first alternate video stream at the first alternate bitrate (i.e. In the specific example shown, the content provider 110 begins by transmitting the first segment of the media content 130 at the lowest bit rate (e.g., 1011). Upon determining that a higher bandwidth is available to the playback device 120, the content provider 110 transmits the next two (i.e., second and third) segments of the media content 130 at the middle bit rate (e.g., 1022 and 1023). After determining that even more bandwidth is available to the playback device 120, the content provider 110 transmits the following (i.e. fourth) segment of the media content 130 at the highest bit rate (e.g., 1034 )) [Shivadas: para. 0020]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soroushian with Ganesan to program the system to monitor a client’s available bandwidth and generate bitstreams with alternative bitrates.  
Therefore, the combination of Soroushian with Ganesan will enable the system to send higher quality video streams based on the client’s available bandwidth, and also be compliant with international video coding standards, such as H.264 [Shivadas: para. 0032].

Regarding claim 42, Soroushian meets the claim limitations as set forth in claim 39.Soroushian further meets the claim limitations as follow.
The non-transitory computer readable storage medium of claim 39 (i.e. Computer system 1400, which may be, e.g., a server, includes one or more processors 1405, a memory 1410 in which instruction sets and databases for computer program applications are stored, a mass storage 1420 for storing, e.g., encoded programs and drop-level information, and an input/output (I/0) module 1415 through which components of computer system 1400 may communicate with networks 106.) [Shivadas: col. 12, line 27-33; Figs. 1, 16-17], wherein wherein the selection of the first alternate stream is a user selection (i.e. During a user interaction phase 920, client device 104 presents client-side GUis to a user. At 924, the user selects a program from the GUIs) [Shivadas: col. 9, line 51-54; Figs. 2, 9].

Regarding claim 43, Soroushian meets the claim limitations as set forth in claim 39.Soroushian further meets the claim limitations as follow.
The non-transitory computer readable storage medium of claim 39 (i.e. Computer system 1400, which may be, e.g., a server, includes one or more processors 1405, a memory 1410 in which instruction sets and databases for computer program applications are stored, a mass storage 1420 for storing, e.g., encoded programs and drop-level information, and an input/output (I/0) module 1415 through which components of computer system 1400 may communicate with networks 106.) [Shivadas: col. 12, line 27-33; Figs. 1, 16-17], wherein the section of the first alternate stream is a software-based selection (i.e. Client device 104 determines a streaming bandwidth available at the client device and selects a stream from among the multi-bitrate streams, as indicated in the program index, that best matches the determined bandwidth. Client device 104 continually requests encoded stream sections from container files in distributor 114 based on the index information and the level-drop information (in the swapping-while streaming embodiment), and receives the requested blocks from the distributor) [Shivadas: col. 10, line 3-12; Fig. 2] ; (i.e. System 1500 may include one or more processors 1504 to execute client-side application programs stored in memory 1505) [Shivadas: col. 12, line 41-43; Figs. 1, 9-11]).

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Philip P. Dang/Primary Examiner, Art Unit 2488